REASONS FOR ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This is in response to an amendment/response filed 6/16/2022.
No claims have been cancelled.
No claims have been added. 
Claims(s) 1-20 is/are currently pending.

Response to Arguments
Applicant’s arguments, see pages 10-11, filed 6/16/2022, with respect to rejection of claims 1-20 under 35 U.S.C. 112(b) have been fully considered and are persuasive.  The rejection has been withdrawn. 

Allowable Subject Matter
Claim(s) 1-20 is/are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
A close reference, Hong US 20190208429, teaches configuring a SCell for a deactivated, activated and dormant state (see FIG. 3).
A close reference, Nokia et al., “Corrections to EuCA”, R2-1815772 (Non-Patent Literature Documents citation #3, listed on IDS dated 7/20/2020), teaches a UE supporting dormant state may considers timers to always be configured even when they are not.
A close reference, 3GPP, “3GPP TS 36.321 V15.4.0 (2018-12)...Medium Access Control (MAC) protocol specification (Release 15)” (Non-Patent Literature Documents citation #4, listed on IDS dated 7/20/2020), teaches activation/deactivation of SCells in section 5.13, p.61 and teaches entering dormant SCell state in section 5.22, p.80.
A close reference, Zhou et al. US 20210185614 (cited in Non-Final Rejection dated 3/16/2022) – teaches exchanging information as to whether dormant state is supported (see para. 0289).
A close reference, Zhou et al. US 20200029316 (cited in Non-Final Rejection dated 3/16/2022) – teaches not support of BWP in dormant state (see para 0396).
A close reference, Kadiri et al. US 20190021052 (cited in Non-Final Rejection dated 3/16/2022) – teaches determining if a UE supports a dormant SCcell state (see para. 0112).
A close reference, Xu et al. US 20220116874, teaches a UE reporting a message whether the UE supports a dormant state (see claim 7).
Examiner notes that the cited limitations are novel over the prior art in view of the entirety of the claim, not just the limitations presented alone.
As per claim(s) 1-5, the cited prior art either alone or in combination fails to teach the combined features of:

receiving, from a base station, configuration information for a secondary cell (SCell)...
and wherein, in case that the terminal does not support the dormant state, the configuration information includes information on a SCell deactivation.

As per claim(s) 6-10, the cited prior art either alone or in combination fails to teach the combined features of:

transmitting, to a terminal, configuration information for a secondary cell (SCell),...
and wherein, in case that the terminal does not support the dormant state, the configuration information includes information on a SCell deactivation.

As per claim(s) 11-15, the cited prior art either alone or in combination fails to teach the combined features of:

receive from a base station, configuration information for a secondary cell (SCell),...
and wherein, in case that the terminal does not support the dormant state, the configuration information includes information on a SCell deactivation timer.

As per claim(s) 16-20, the cited prior art either alone or in combination fails to teach the combined features of:

A base station in a wireless communication system, the base station comprising: a transceiver configured to transmit and receive a signal; and a processor configured to: transmit, to a terminal, configuration information for a secondary cell (SCell),...
wherein, in case that the terminal does not support the dormant state, the configuration information includes information on a SCell deactivation.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL K PHILLIPS whose telephone number is (571)272-1037. The examiner can normally be reached M-F 8am-10am, 1pm-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL K. PHILLIPS
Examiner
Art Unit 2464



/MICHAEL K PHILLIPS/Examiner, Art Unit 2464